Citation Nr: 1015845	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  05-38 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to service-connected post-traumatic stress disorder 
(PTSD) with depressive disorder.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected loss of sense of taste.

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected loss of sense of smell.

4.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected headaches.

5.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected PTSD with depressive 
disorder.




REPRESENTATION

Veteran represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to 
February 1987.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

Procedural history

In a January 2005 rating decision, the RO granted service 
connection for a depressive disorder, headaches, and loss of 
sense of taste, and denied a compensable evaluation for 
service-connected loss of sense of smell.  The Veteran 
disagreed with the disability ratings and effective dates 
provided by the RO and he perfected an appeal.  

In November 2006, the RO increased the disability evaluation 
for service-connected loss of sense of smell to 10 percent 
disabling. 

In a July 2008 rating decision, the RO denied the Veteran's 
claim for service connection for hypertension and granted 
service connection for PTSD, recharacterizing the issue as 
PTSD with depressive disorder to reflect the current 
psychiatric disorder to include that which was already 
service-connected, and continued the 50 percent disability 
evaluation.  The Veteran filed a notice of disagreement (NOD) 
with the denial of service connection for hypertension and 
sought entitlement to separate compensation benefits for his 
service-connected depressive disorder and service-connected 
PTSD.

In a December 2008 decision and remand, the Board denied the 
Veteran's claims for earlier effective dates, and remanded 
the claims for service connection for hypertension and for 
increased disability ratings for further evidentiary and 
procedural development.

The extraschedular aspect of the Veteran's increased rating 
claim for service-connected PTSD with depressive disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDINGS OF FACT

1.  The Veteran's hypertension is aggravated by his service-
connected PTSD.

2.  The Veteran's service-connected loss of sense of taste is 
manifested by the ability to sense the taste of sugar and 
salt but not acidic tastes, and is currently rated at the 
maximum disability rating provided by regulation.

3.  The Veteran's service-connected loss of sense of smell is 
manifested by the inability to smell and is currently rated 
at the maximum disability rating provided by regulation.

4.  The Veteran's service-connected headaches occur about 
once per week;   generally last for about one hour, without 
tearing, nausea or vomiting; and are controlled by over the 
counter medications.

5.  The Veteran's PTSD with depressive disorder is manifested 
by feelings of detachment, difficulty controlling anger, 
sleep problems, and lack of motivation; but without obsessive 
behavior, suicidal or homicidal ideation, or delusions or 
hallucinations.  It is also manifested by unremarkable 
thought process and content with normal speech.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for hypertension is 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2009).

2.  The criteria for an initial disability rating in excess 
of 10 percent for service-connected loss of sense of taste 
have not been met.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 
3.321, 4.1, 4.87a, Diagnostic Code 6276 (2009); 38 C.F.R. § 
4.124a, Diagnostic Code 8045 (as in effect prior to October 
23, 2008).  

3.  The criteria for an initial disability rating in excess 
of 10 percent for service-connected loss of sense of smell 
have not been met.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.87a, Diagnostic Code 6275 (2009); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 (as in effect prior to October 
23, 2008).  

4.  The criteria for an initial disability rating in excess 
of 10 percent for service-connected headaches have not been 
met.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.321, 4.1, 
4.124a, Diagnostic Code 8100 (2009).

5.  The criteria for an initial disability rating in excess 
of 50 percent for service-connected PTSD with depression have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran generally contends that his service-connected 
conditions are worse than recognized by VA and that he is 
entitled to higher disability ratings.  He also contends that 
he is entitled to service connection for hypertension which 
he argues is aggravated by his service-connected PTSD with 
depressive disorder.  The Board will first address 
preliminary matters and then render a decision on the issues 
on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claims for 
further procedural and evidentiary development.  
Specifically, the Board ordered the RO to issue a statement 
of the case (SOC) addressing the issue of entitlement to 
service connection for hypertension.  The Board further 
directed the RO to ensure all legally required notice was 
completed and to obtain VA treatment records from March 2004.

Although the RO is required to comply with remand orders, it 
is substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  The 
record shows the Veteran was provided with an SOC addressing 
service connection for hypertension in November 2009.  The 
record also includes VA treatment records from March 2004, 
and the record shows, as is discussed more thoroughly below, 
that all required notice to the Veteran was completed.  For 
those reasons, the Board finds that the RO substantially 
complied with the December 2008 remand orders.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. 
§ 3.159(b) (2009); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  

The issues of an increased disability rating for service-
connected loss of sense of taste, headaches and PTSD are 
claims for an increased initial disability.  The United 
States Court of Appeals for the Federal Circuit and the Court 
have held that once service connection is granted, the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 
22 Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).

With regard to the issue of an increased disability rating 
for loss of sense of smell, the Board observes that the RO 
informed the Veteran in a March 2004 letter that to 
substantiate a claim for increased rating, the evidence must 
show that his service-connected disability has gotten worse.  
With regard to the issue of secondary service connection for 
hypertension, the Veteran was not notified of the evidence 
needed to substantiate a claim.  However, as discussed below, 
the Board is granting service connection for hypertension.  
Thus, any failure of the RO to properly inform the Veteran 
results in no prejudice to the Veteran.  

In addition to the March 2004 letter, the Veteran was also 
informed in letters dated in January 2007 and February 2009 
that VA would assist him by obtaining relevant records which 
would support his claims and provide him, if necessary, with 
a medical examination.  He was further informed in March 
2006, January 2007, October 2008, and February 2009 letters 
of how VA determines a disability rating and an effective 
date.  
The notices were sent prior to the date of the last 
adjudication of the Veteran's claims in August 2007 and 
November 2009.  Thus, the Veteran had a meaningful 
opportunity to participate in the adjudication of his claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  
Finally, the Veteran has not contended, nor does the record 
indicate that his claims have been prejudiced by a lack of 
notice.  See Goodwin v. Peake, 22 Vet.App. 128 (2008).  

The Board observes that the RO has obtained and included VA 
treatment records in addition to his service treatment 
records.  The Veteran has also been provided with VA medical 
examinations pertaining to his headache, loss of senses, and 
psychiatric disabilities.  38 C.F.R. § 3.159(c) (4) (2009).  
As noted below, the Board finds that the medical evidence 
obtained in this case is more than adequate to rate his 
disabilities.  The psychiatric evidence discusses in detail 
the impact that the Veteran's PTSD with depressive disorder 
has on his social and occupational functioning as well as his 
employability.  The examination report reflects consideration 
of the Veteran's statements and provides a complete rationale 
for the opinion stated.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion has been met. 

The Board finds that under the circumstances of this case, VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further actions pursuant to the VCAA 
need be undertaken with respect to the claims decided herein.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been represented by an attorney 
throughout the pendency of the appeal and has chosen not to 
present evidence and testimony in support of his claims at a 
hearing before a Veterans Law Judge.  





Entitlement to service connection for hypertension secondary 
to service-connected PTSD.

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2009).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

As indicated above, the Veteran claims that his hypertension 
is aggravated by his service-connected PTSD with depressive 
disorder.  He seeks service connection on a secondary basis.  
The Board will address each Wallin element.

With regard to element (1), the medical evidence clearly 
establishes that the Veteran has hypertension.  With regard 
to element (2), the record shows that the Veteran is service-
connected for PTSD with depressive disorder.  With regard to 
element (3), the record includes a November 2009 VA 
examination report that it was at least as likely as not that 
the Veteran's PTSD with depressive disorder aggravated his 
hypertension.  Thus, element (3) is satisfied.  

The Board finds that the Veteran is entitled to service 
connection for hypertension.  The claim is granted.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected loss of sense of taste.

Entitlement to a disability rating in excess of 10 percent 
for service-connected loss of sense of smell.

Because the issues present similar facts and similar 
criteria, the Board will address them together.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Assignment of diagnostic code

The Veteran's service-connected loss of sense of taste is 
rated under Diagnostic Codes 8045 (brain disease due to 
trauma)-6276 (loss of sense of taste), and his service-
connected loss of sense of smell is rated under Diagnostic 
Codes 8045 (brain disease due to trauma)-6275 (loss of sense 
of smell).  A hyphenated code is used when a rating under one 
diagnostic code requires the use of an additional diagnostic 
code to identify the basis for the evaluation.  38 C.F.R. § 
4.27 (2009).

Where there is brain disease due to trauma, with purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, rating will be effected under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated Diagnostic Code.  38 C.F.R. § 4.124a, Diagnostic 
Code 8045 (as in effect prior to October 23, 2008).  Purely 
subjective complaints, such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under Diagnostic Code 9304.  Id.

(The Board notes that Diagnostic Code 8045 (residuals of 
traumatic brain injury) was revised effective October 23, 
2008.  See 73 Fed. Reg. 54693-708 (Sept. 23, 2008).  The 
amendment provides that the revised provisions will apply to 
all applications for benefits received on or after October 
23, 2008.  Thus, the revised provisions do not apply to the 
Veteran's appeal.  A veteran whose residuals of traumatic 
brain injury were rated under a prior version of 38 C.F.R. § 
4.124a, Diagnostic Code 8045 is permitted to request a review 
under the new criteria, irrespective of whether his 
disability has worsened since the last review or whether VA 
receives additional evidence.  See 73 Fed. Reg. 54,693 
(September 23, 2008)).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Codes 6275 and 6276 are deemed by the Board to be 
the most appropriate because they pertain specifically to the 
primary diagnosed disabilities in the Veteran's case (loss of 
sense of smell and taste).  The Board can identify nothing in 
the evidence to suggest that another diagnostic code would be 
more appropriate, and neither the Veteran nor his attorney 
has requested that another diagnostic code be used.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Codes 6275 and 6276.

Schedular rating criteria

Diagnostic Code 6275 provides a maximum 10 percent disability 
rating for complete loss of sense of smell.

Diagnostic Code 6276 provides a maximum 10 percent disability 
rating for complete loss of sense of taste.

Schedular rating

As noted, the Veteran is currently assigned a 10 percent 
disability rating under both Diagnostic Codes 6275 and 6276.  
As stated above, a 10 percent disability rating is the 
highest schedular rating available both diagnostic codes.  As 
such, the Board is unable to grant a higher schedular rating 
for either service-connected loss of sense of smell or 
service-connected sense of taste.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected headaches.

The relevant law and regulations for increased disability 
ratings have been stated above and will not be repeated here.

Assignment of diagnostic code

The Veteran's service-connected headaches have been rated 
under Diagnostic Code 9304 for dementia due to head trauma.  
The Board observes that the Veteran has been diagnosed with 
headaches associated with traumatic brain disease.  While 
Diagnostic Code 8100 (migraine) is not precisely the 
diagnosed disorder, an unlisted condition may be rated under 
a closely related disease or injury in which the functions 
affected, anatomical localization, and symptomatology are 
closely analogous, and as such Diagnostic Code 8100 provides 
the most appropriate rating criteria.  38 C.F.R. § 4.20 
(2009).  Neither the Veteran nor his attorney has contended 
that any other diagnostic code is more appropriate, and the 
Board is not aware of any more appropriate diagnostic code.  
Therefore, the Board finds that Diagnostic Code 8100 is the 
most appropriate criteria to rate the Veteran's disability.


Schedular rating criteria

Diagnostic Code 8100 provides a 50 percent disability rating 
for headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  A 30 percent disability rating is provided 
for headaches with characteristic prostrating attacks 
occurring on an average once a month over last several 
months.  A 10 percent disability rating is provided for 
headaches with characteristic prostrating attacks averaging 
one in 2 months over last several months.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating," nor has the 
Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) 
(quoting Diagnostic Code 8100 verbatim but does not 
specifically address the matter of what is a prostrating 
attack.).  By way of reference, the Board notes that 
according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN 
ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" 
is defined as "utter physical exhaustion or helplessness."  A 
very similar definition is found in DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 
"prostration" is defined as "extreme exhaustion or 
powerlessness."

Schedular rating

The Veteran's headaches were described by a May 2004 VA 
examiner as manifested by bitemporal headaches occurring 
about once per week and which generally last for about one 
hour, without tearing, nausea or vomiting, and are controlled 
by over the counter medications.  The examiner also stated 
that the Veteran was able to work through the headache pain, 
but that activity made the headache worse.  The Veteran was 
reported not to have any sensation, weakness or functional 
loss from the headaches.  There is no report of prostrating 
headaches or attacks which occur with the Veteran's 
headaches.

The Veteran stated in a September 2007 statement that he 
agreed with the 10 percent disability rating for headaches.  
Medical examinations regarding other medical conditions do 
not provide any other information regarding the nature or 
frequency of the Veteran's headaches.  

In sum, after review of the entire record, the Board finds 
that the Veteran's headache symptoms do not meet the criteria 
of a 30 percent disability rating.  While the frequency of 
his headaches meet the criteria, the nature of the headaches 
is much less severe than those contemplated in the 30 percent 
criteria.  For example, there is no evidence of 
"characteristic prostrating attacks."  Rather, the 
Veteran's headaches last an hour and are controlled by over 
the counter medications.  For those reasons, the Board finds 
that the benefits sought on appeal are not warranted.

Entitlement to an initial disability rating in excess of 50 
percent for service-connected PTSD with depression.

Clarification of issue on appeal

As indicated in the Introduction above, the Veteran contends 
that he is entitled to separate evaluations for his service-
connected PTSD and his service-connected depression.  The 
Board notes a February 2007 VA psychiatric examiner explained 
that the Veteran did not meet the diagnostic criteria for 
PTSD because he could not remember the stressor event.  To 
summarize, the Veteran was injured during service when he was 
struck by a motorcycle.  The collision resulted in him being 
unconscious for a relatively lengthy period of time, and the 
resulting traumatic brain injury left him unable to remember 
the accident.  Subsequently, a VA examiner evaluated the 
Veteran in June 2008 and determined that the Veteran met the 
diagnostic criteria for PTSD.  The examiner noted diagnoses 
of chronic PTSD and depressive disorder, not otherwise 
specified. 

It is not clear whether the examiner made a determination 
that the Veteran had a new diagnosis or had two psychiatric 
diagnoses.  Under general rating regulations for mental 
disorders, if a diagnosis of a mental disorder is changed, 
the rating official shall determine whether the new diagnosis 
represents progression of the prior diagnosis, correction of 
an error in the prior diagnosis, or development of a new and 
separate condition.  See 38 C.F.R. § 4.125(b) (2009).  The 
Board further observes that evaluations of the same 
disabilities under different diagnoses are to be avoided.  
See 38 C.F.R. § 4.14 (2009).

The Veteran's attorney has contended in an October 2007 
submission entitled "Request for Decision Review Officer and 
Board Review," that:

PTSD and Depression are separate and distinct 
disorders.  The DSM-IV provides separate diagnostic 
criterion for each disorder.  While some symptoms 
may overlap, Depression is simply not PTSD.

The Board can not argue with the Veteran and his attorney's 
observations that depression and PTSD have separate and 
distinct diagnostic criteria in DSM-IV.  However, it is 
abundantly clear from the June 2008 VA examiner's report that 
the two disorders, if they are two separate disorders, cannot 
be separated.  The Board observes that depression and PTSD 
have the same disability rating criteria and the Board will 
rate the single disability picture presented by the Veteran's 
psychiatric disability.  

The Veteran's contention that he has separate, "stand alone" 
psychological disabilities does not stand up to common sense 
scrutiny.  As discussed immediately above, the Board has 
rejected that contention based upon the medical evidence of 
record; the symptoms are incapable of being separated.  If 
the Veteran believes that his situation may entitle him to a 
separate rating for psychological symptomatology which is 
attributable to the service-connected depression and PTSD, he 
is referred to Esteban v. Brown, 6 Vet. App. 259, 262 (1994) 
which notes that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  As found by the examiner, the symptomatology is 
too intertwined to be teased out and separated.

For those reasons, and for the reasons stated below, the 
Board finds that the single issue on appeal is entitlement to 
an initial disability rating in excess of 50 percent for 
service-connected PTSD with depressive disorder.

Assignment of a diagnostic code

The Veteran's PTSD with depressive disorder has been 
evaluated under 38 C.F.R. § 4.130 Diagnostic Codes 9435 (mood 
disorder) and 9411 (PTSD).  Diagnostic Code 9411 is deemed by 
the Board to be the most appropriate primarily because it 
pertains specifically to the primary diagnosed disability in 
the Veteran's case.  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate, and neither the Veteran nor his attorney 
has requested that another diagnostic code be used.  In any 
event, all psychiatric disabilities, except eating disorders, 
are rating using identical schedular criteria.  Accordingly, 
the Board concludes that the Veteran is appropriately rated 
under Diagnostic Code 9411.

Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009), a 50 
percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  
A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32).

GAF scores ranging from 81 to 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging from 71 to 80 reflect that if symptoms are present 
they are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging from 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes].  Scores ranging from 31 
to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  

A score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  A score of 11 to 20 denotes 
some danger of hurting one's self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e. g., largely incoherent or 
mute).  A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130 
Diagnostic Code 9411 (2009).

Schedular rating

Preliminarily, as noted above, the Veteran was involved in an 
accident during active duty service.  While serving at 
Roosevelt Roads Naval Station in Puerto Rico in August 1986, 
he was a pedestrian and was struck by a speeding motorcycle.  
The impact caused severe head injuries and required a long 
period of recovery.

The record includes a July 2004 VA examination report which 
notes that the Veteran complained of problems dealing with 
anger and that he did not like to be around large groups, and 
reported anxiety attacks when he was exposed to large groups 
or in a confrontation.  The Veteran reported sleep 
disturbances in that he woke up several times a night, but he 
denied nightmares or flashbacks.  He reported he had a good 
relationship with a daughter for whom he was not the 
custodial parent, and reported a good relationship with his 
current wife.  The examiner observed that the Veteran was 
well-groomed, his speech was normal and spontaneous, and his 
thought process was logical, substantial, and goal oriented.  
The Veteran's mood was described as "tired."  The Veteran 
denied suicidal or homicidal ideation and did not report 
hallucinations or delusions.  His insight and judgment were 
noted to be fair.  The Veteran was oriented to time, place, 
and person.  The examiner concluded that the Veteran's 
disorder produced a mild impairment.  The examiner assigned a 
GAF score of 68.

A February 2007 VA examiner stated that the Veteran reported 
sleep problems; specifically that he had nightmares two-to-
three times per week where he felt like something was 
happening to him and that it hurt.  The Veteran reported 
difficulty dealing with anger, that he was irritable, and 
that he had episodes of road rage.  The Veteran reported 
stress when he goes to a family function, and that he had no 
close friends and preferred to be alone.  The Veteran was 
described as neatly groomed.  His speech was coherent and 
clear, but somewhat rapid.  His affect was normal, and he was 
oriented to time, place, and person.  His thought process and 
content was described as unremarkable.  The Veteran reported 
no delusions or hallucinations, and did not report suicidal 
or homicidal ideation.  The examiner reported a GAF score of 
60.

A June 2008 VA examiner noted the Veteran's 1993 suicide 
gesture and that the Veteran had recently stopped individual 
psychotherapy.  The Veteran reported that his medications 
made an improvement, but he was still having difficulty with 
controlling his anger.  The Veteran, a security guard at a 
hospital, reported that he had had an incident at work where 
he was reprimanded for yelling at a patient.  The Veteran 
stated that he had been married to his wife since June 2004 
and that the relationship was good, although he admitted to 
having difficulty communicating with his wife.  He reported 
having no close friends, and had anxiety whenever he was 
around groups of people, including his family.  He reported 
feelings of detachment and an inability to have loving 
feelings.  He also reported efforts to avoid thoughts 
associated with his trauma.

The examiner noted that the Veteran was oriented to time, 
place, and person; and that his thought processes and content 
were unremarkable.  The Veteran did not report delusions, 
hallucinations, suicidal or homicidal ideations.  He reported 
sleep difficulties in that his sleep was interrupted by 
dreams in which he dies, but he denied having night sweats or 
heavy breathing.  The Veteran's impulse control was described 
as good.  The examiner reported there was no obsessive 
behavior, normal recent memory with mildly impaired remote 
memory, and a GAF score of 55.

The Veteran reported that his psychological disorder caused 
him to have decreased concentration, inappropriate behavior, 
increased absenteeism from work, and low motivation.  He 
reported having anxiety attacks when in public and around 
groups of people and family.  He reported dreams of falling 
or being injured, and difficulty falling asleep.  The Veteran 
stated that he had no close friends and kept people at a 
distance.

The Veteran's wife is a licensed mental health therapist.  
She reported that the Veteran often exhibits anxiety and that 
before the February 2007 VA examination, the Veteran had 
little sleep and had nightmares.  She reported that the 
Veteran often yells out and is restless when he does sleep.  
She stated that the Veteran has little appetite and that he 
is essentially withdrawn from his family.  Other family 
members reported in letters dated January and February 2005 
that the Veteran's personality changed after his accident.  
Prior to the accident, they report the Veteran was an A-
student and was very motivated, almost a perfectionist.  
After the accident, the Veteran was not motivated, was moody, 
and had spells of depression.

As noted above, the Veteran is currently evaluated as 50 
percent disabled for his psychiatric disorder.  Also as noted 
above, a 70 percent rating is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 38 C.F.R. § 4.130 Diagnostic Code 9411 (2009).

A review of the evidence shows that the Veteran's judgment, 
and thought process and content were described to be 
appropriate or normal.  He reported no suicidal ideation, but 
did note a 1993 suicide gesture.  There was no evidence of 
obsessional rituals, his speech was described to be coherent, 
clear, and normal, if somewhat rapid, and there is no 
evidence that the Veteran has near-continuous panic episodes.  
His impulse control was described as "good," however, the 
Board takes into consideration his continual reports of 
difficulty dealing with his anger.  Other than the single 
episode of yelling at a patient, there is nothing in the 
record to indicate acts of violence.  The Veteran has been 
oriented to time, place, and person, and there is no evidence 
of spatial disorientation, or neglect of personal appearance 
or hygiene.

The Veteran does have difficulty with relationships; however, 
he has been married to his wife for about 6 years and the 
relationship seems to be a functioning one.  The Board takes 
into consideration that the Veteran's wife is a trained 
mental health provider and brings into the relationship a 
professional understanding of the Veteran's psychiatric 
disability.  There is no evidence that his relationships with 
his family are not effective; however, there is evidence that 
the Veteran remains detached from his family and only deals 
with them on his terms.  Finally, the Veteran acknowledges 
difficulties dealing with authority figures and has stated 
that this makes it difficult for him to remain motivated to 
go to work.

The Board notes that the GAF scores assigned range from the 
most recently provided 55 to 68 in July 2004.  GAF scores 
ranging from 61 to 70 reflect some mild symptoms and scores 
ranging from 51 to 60 reflect more moderate symptoms.  Those 
scores appear to be compatible with a 50 percent disability 
rating.

The Board acknowledges that not all of the criteria for a 70 
percent disability rating need be met.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (noting that the specified 
factors for each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme).  But, after review of all the 
evidence of record, the Board determines that the Veteran's 
symptoms are best described by the currently assigned 50 
percent disability rating criteria.  While there is evidence 
of occasional anxiety, there is a lack of evidence of 
impairment caused by near-continuous panic.  Moreover, the 
Veteran's normal appearance and hygiene, judgment and speech, 
lack of suicidal ideation, and his relatively good impulse 
control are more congruent with the 50 percent criteria.  

The Board has also considered whether a 100 percent 
disability rating is appropriate.  However, there is no 
evidence of gross impairment in thought processes or 
communication, persistent delusions or hallucinations, or 
grossly inappropriate behavior.  The Veteran has not been 
considered to be a persistent danger to himself or to others, 
and there is no evidence of his intermittent inability to 
perform activities of daily living.  Finally, there is no 
evidence of disorientation to time or place; or memory loss 
for names of close relatives, his own occupation, or his own 
name.  For those reasons, the Board finds that a 100 percent 
disability rating is not supported by the evidence.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The Board has considered the application of staged ratings to 
the Veteran's claims for increased initial disability ratings 
for loss of sense of taste, headaches, and PTSD with 
depressive disorder.  The Board notes that the Veteran has 
received the maximum disability rating for loss of sense of 
taste since the date of his claim.  Thus, staged ratings can 
not be provided for that disability.

The Board also notes that the clinical evidence shows that 
the Veteran's headaches have remained essentially unchanged 
since the Veteran's date of claim.  The Board finds that 
staged ratings are not appropriate for the Veteran's headache 
disability.

Finally, the Veteran's PTSD with depressive disorder 
disability rating has remained a 50 percent disability from 
the date of service connection.  As discussed above, the 
Board finds that at no time since his service connection have 
the Veteran's symptoms met the criteria for a 70 percent 
disability rating.  Thus, staged ratings are inappropriate 
for service-connected PTSD with depression.

Hart consideration

In Hart v. Mansfield, 21 Vet App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  The Court further held 
that the effective date assigned may be up to one year prior 
to the date that the application for increase was received if 
it is factually ascertainable that an increase in disability 
had occurred within that timeframe.  See 38 U.S.C.A. § 5110 
(West 2002).  

The Veteran's service-connected loss of sense of smell has 
been rated as 10 percent disabling since his date of service 
connection in 1987.  As discussed above, the 10 percent 
disability is the maximum disability rating available under 
law.  Thus, staged ratings are not possible for assignment.

Extraschedular Rating

Finally, the Veteran has not been hospitalized for his 
disabilities and no evidence suggests his service-connected 
loss of sense, loss of sense of smell, or headaches prevent 
him from working.  In fact, the Veteran has indicated that he 
is able to work through his headaches.  In any case, the 
existing schedular rating is already based upon the average 
impairment of earning capacity, and is intended to be 
considered from the point of view of the Veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. 
§ 3.321 (b)(1) (2009).


ORDER

Entitlement to service connection for hypertension is 
granted.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected loss of sense of taste is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected loss of sense of smell is denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected headaches is denied.

Entitlement to an initial disability rating in excess of 50 
percent for service-connected PTSD with depressive disorder 
is denied.


REMAND

The Board finds that referral for extraschedular 
consideration for service-connected PTSD with depressive 
disorder is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2009).  
The evidence of record shows that the Veteran's service-
connected psychiatric disorder affects his ability to work.  
Specifically, on VA examinations in February 2007 and June 
2008, the Veteran reported taking four to five weeks off a 
year from work due to motivation indicating that he does not 
feel like working.  Although disturbances of motivation are 
contemplated in the rating criteria for PTSD with depressive 
disorder, the Board notes the reported loss of work due to 
his disability is likely significant.  Therefore, on remand, 
his claim should be referred to the Director, Compensation 
and Pension Services, for consideration of an extraschedular 
disability.

 Accordingly, the case is REMANDED for the following action:

Refer the Veteran's claim to the 
Director, Compensation and Pension 
Services, for consideration of an 
extraschedular disability rating for 
his service-connected PTSD with 
depressive disorder. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


